•Quinn, Chief Judge
(concurring):
I concur generally with the principal ■opinion. My views on the fourth certified question are as follows.
No one doubts the necessity for imposition of a clear and definite sentence, but elimination of every conceivable doubt is not an indispensable prerequisite to validity. When the form of a sentence strays from the ordinary, the entire judgment imposing •sentence must be considered to ascertain its true meaning. Hode v Sanford, 101 F2d 290 (CA 5th Cir) (1939). If the intention may be gathered from the judgment as a whole, an appellate court is not at liberty to deny it legal effectiveness. Valdez v United States, 249 F2d 539 (CA 5th Cir) (1957); see also United States v Hollis, 11 USCMA 235, 29 CMR 51; United States v Bell, 8 USCMA 193, 24 CMR 3.
Examined in the light of these principles there is, in my opinion, no uncertainty or vagueness in the instant sentence. Confinement “not to exceed four months” means that the accused is to be confined for a period of four months, unless intermediate reviewing authorities, in the exercise of their discretionary authority, reduce it. The same is true of the forfeiture provision. Boards of review decisions cited in the principal opinion are not at all persuasive, and are in conflict with the rationale of this Court’s holding in United States v Smith, 3 USCMA 336, 12 CMR 92. There, we sustained a sentence which provided inter alia for confinement at hard labor for one year and forfeiture of pay and allowances “during confinement and until release therefrom.” Rejecting a defense contention that the forfeiture provision was invalid because indefinite and uncertain, we said:
. . the uncertainty is only as to the length of time the forfeitures of pay and allowances will be effective. As will be later developed, it could not exceed the period of four months and it might be less depending upon good time. That portion of a sentence which is remitted for good behavior is well known to the military authorities and so the period of forfeitures can be clearly ascertained. This makes the sentence definite enough to withstand a broadside attack against its legality.”
In Smith, as here, the maximum limit was fixed and definite; what was subject to adjustment was the minimum period. “That,” we said, “is not the uncertainty which will void a [court-martial] sentence.” The civilian authorities cited do not sustain the principle for which they are advanced.
In Ex parte Howard, 72 Kan 273, 83 Pac 1032, the defendant was sentenced “to confinement and [sic] hard labor in the State Penitentiary . . . until discharged therefrom by due course of law.” This sentence was held a nullity for no term was mentioned. In Lee Lim v Davis, 75 Utah 245, 284 Pac 323, the defendant was convicted of murder in the second degree and was sentenced to confinement “for an indeterminate term between ten years and life.” The Supreme Court of Utah held that the sentence was void because the statute providing for indeterminate sentences specifically prohibited its imposition in murder cases. Finally, in State v Nova, 206 Iowa 635, 220 NW 41, the defendant was sentenced to confinement “not to exceed 6 months.” The Supreme Court of Iowa said:
“. . . The complaint is made that the form of the sentence of imprisonment is such that it cannot be said whether the defendant be imprisoned for 3, or for 4, or for 5, or for 6 months.
“The form of the entry in this respect is objectionable. It is evident on its face that it was the result of mere inadvertence. To avoid any doubtful question of interpretation thereof, the judgment will be interpreted here so as to fix the term of imprisonment definitely at 6 months from the date fixed in the original entry of the district judge.”
*666For these reasons, I answer the fourth certified question in the affirmative.